*1132OPINION.
McMahon:
The only error set forth in the petition is that the respondent determined that the sale of the property in the instant proceeding took place in 1924 instead of 1923. From the petition itself it is impossible to understand just what the petitioner is claiming. However, from the opening statement of counsel and from the deficiency letter, we gather that the petitioner is claiming a loss in the year 1923 upon the sale in question. Nowhere in the entire record, either in the petition, in the evidence, or in the brief, is there any statement as to the amount claimed as a loss, as to the cost of the property, as to when the building thereon was built, or its useful life. Since the petitioner has thus failed to show the basis for the determination of whatever loss may have been sustained by him upon the transaction, no deduction is allowable, and it is unnecessary to determine when the sale took place.

Judgment will be entered for the respondent.